{¶ 38} While I agree with the majority's analysis of the merits of this case, I write separately to object to the majority's use of the plain error doctrine to begin its discussion of Buckingham's claimed lien. The trial court did not erroneously hold that Buckingham was entitled to foreclose on the property based upon a judgment lien for its fees, so there was no error, plain or otherwise, and the plain error doctrine has no application here. Rather, I would hold simply that the common pleas court properly denied appellant Buckingham's motion for summary judgment because there was no evidence Buckingham had a judgment lien.